DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.          The information disclosure statements (IDS) submitted on 07/06/2021, 12/02/2020, 11/30/2020 and 05/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

5.          Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yukisada et al. (US PAP 2008/0137807 A1).
           With respect to claim 1, Yukisada et al. teach an apparatus for inspecting battery cells (Ba) for automation of total inspection, the apparatus being configured to inspect the battery cells (Ba) with radiography and comprising (see abstract; Figs. 1-7b; see paragraphs 0032-0049): 

    PNG
    media_image1.png
    779
    419
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    506
    524
    media_image2.png
    Greyscale


a main stage (20) configured to be rotatable; a sub-stages (18, 21 and 24) placed on the main stage (20); a mounting stage (28) comprising the main stage (20) and the sub-stages (18, 21 and 24); a test object (Ba) casing placed on each of the sub-stages (18 and 24) so that test objects are stacked on the test object casing; and a test object inspection unit (30) configured to acquire images of the test objects (Ba) by radiography at a position at which the test object casing is moved by the mounting stage (see abstract; Figs. 1-7b; see paragraphs 0032-0049).
           With respect to claim 2, Yukisada et al. teach the apparatus of claim 1 (see abstract; Figs. 1-7b; see paragraphs 0032-0049), wherein after the images are acquired, the stacked test objects (Ba) are sequentially unloaded from the test object casing at a position at which the test object casing is positioned by the movement of the mounting stage (see abstract; Figs. 1-7b; see paragraphs 0032-0049).

Allowable Subject Matter

6.         Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.         Claims 18-20 are allowed.
8.        The following is a statement of reasons for the indication of allowable subject matter:  
            With respect to claims 3-7 and 15-17, the most relevant prior art, Yukisada et al. (US PAP 2008/0137807 A1) teach the apparatus of claim 1 (see abstract; Figs. 1-7b; see paragraphs 0032-0049) but fail to explicitly teach or make obvious that the main stage is provided to be rotatable about a center of the main stage, the sub-stages are disposed on an upper portion of the main stage at predetermined intervals in a circumferential direction in order to load, inspect, and unload the test objects, a rotation and a height of each of the sub-stages are adjusted, and the test object inspection unit acquires images of corners of the stacked test objects by rotating the test object casing as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.
           With respect to claims 8-14, the most relevant prior art, Yukisada et al. (US PAP 2008/0137807 A1) teach the apparatus of claim 1 (see abstract; Figs. 1-7b; see paragraphs 0032-0049) but fail to explicitly teach or make obvious that the test object casing on which the test objects are sequentially stacked is placed on the upper portion of the sub-stage, and wherein the test object casing comprises: a casing body having extension portions integrally provided at both ends of a quadrangular flat plate portion, the extension portions each having a triangular shape and extending outward; casing legs protruding downward from four corners of the quadrangular flat plate portion; casing support members protruding upward and downward from ends of the extension portions; casing cover unlocking units provided on upper portions of the casing support members; test object stage units symmetrically provided at both sides of an upper portion of the casing body; and a test object cover configured to cover the upper portion of the casing body and be unlocked by the casing cover unlocking units as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.
           With respect to claims 8-14, the most relevant prior art, Yukisada et al. (US PAP 2008/0137807 A1) teach a method of inspecting battery cells for automation of total inspection, the method comprising: stacking test objects (see abstract; Figs. 1-7b; see paragraphs 0032-0049); performing radiography inspection by rotating the stacked test objects; and unloading one by one the stacked test objects inspected by the radiography inspection (see abstract; Figs. 1-7b; see paragraphs 0032-0049), wherein during the performing of the radiography inspection by rotating the stacked test objects, the stacking of the test objects is performed at a sub-stage positioned at a test object inlet port, and the unloading of the stacked test objects one by one is performed at a sub-stage positioned at a test object outlet port (see abstract; Figs. 1-7b; see paragraphs 0032-0049) but fail to explicitly teach or make obvious that the object inspection is the CT inspection as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.

Conclusion

9.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
            Nakagawa et al. (US PAP 2012/0121968 A1; see paragraphs 0014, 0032, 0036, 0080, 0090 and 0096); Ueno et al. (US PAP 2017/0162912 A1; see paragraph 0013); Onada (US PAP 2017/0256822 A1; see paragraph 0069) teach the variety of apparatus for inspecting battery cells by performing X-ray CT inspection. 
            Park et al. (US PAP 2011/0096900 A1; see paragraph 0093); Li et al. (US PAP 2011/0176661 A1; see paragraph 0031); Momozaki et al. (US PAP 2013/0340813 A1; see paragraphs 0021, 0037 and 0107); Devan et al. (US PAP 2014/0272543 A1; see paragraphs 0098 and 0121) teach the devices for inspecting battery cells with radiography. 
10.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./   February 11, 2022